                                                        Case 18-34892 Document 540 Filed in TXSB on 05/19/21 Page 1 of 9


  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF TEXAS
  HOUSTON DIVISION


  CASE NAME               Urban Oaks Builders, LLC                            PETITION DATE
  CASE NUMBER             18-34892                                                8/31/2018

  MONTHLY OPERATING REPORT SUMMARY FOR:                                                           MONTH:           MARCH            YEAR:            2021
        MONTH                                                                                        OCTOBER         NOVEMBER          DECEMBER         JANUARY         FEBRUARY                                       MARCH
  REVENUES (MOR-6)                                                                                $      (141,984) $      (233,393) $        403,661 $      (240,037) $      52,239                                $      98,573
  INCOME BEFORE INT; DEPREC./TAX (MOR-6)                                                                 (645,556)        (323,309)        2,079,498        (351,419)        21,918                                       60,019
  NET INCOME (LOSS) (MOR-6)                                                                              (666,349)        (342,868)        2,034,348        (371,597)         3,594                                       38,111
  PAYMENTS TO INSIDERS (MOR-9)                                                                             24,619           23,636            23,636               -              -                                            -
  PAYMENTS TO PROFESSIONALS (MOR-9)                                                                        25,624            3,262                 -               -              -                                       19,008
  TOTAL OPERATING DISBURSEMENTS (MOR-7)                                                           $        53,387 $         56,862 $          43,650 $         2,519 $          574                                $      19,623


  •••The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee•••

  REQUIRED INSURANCE MAINTAINED                                                                                          Are all accounts receivable being collected within terms?                                       Yes
  AS OF SIGNATURE DATE                                                          EXP.                                     Are all post-petition liabilities, including taxes, being paid within terms?                    Yes
                                                                               DATE                                      Have any pre-petition liabilities been paid?                                                    Yes
  CASUALTY                YES ( x )   NO (   )                                 Various                                     If so, describe:        Per court orders related to project costs
  LIABILITY               YES ( x )   NO (   )                                 Various                                   Are all funds received being deposited into the DIP bank accounts?                              Yes
  VEHICLE                 YES ( x )   NO (   ) NA ( )                          10.1.21                                   Were any assets disposed of outside the normal course of business?                              No
  WORKERS                 YES ( x )   NO (   )                                 10.1.21                                     If so, describe:
  OTHER (SDI)             YES ( x )   NO (   )                                   NA                                      Are all U.S. Trustee Quarterly Fee Payments current?                                             Yes
                                                                                                                         What is the status of the Plan of Reorganization?                                        In development


  ATTORNEY NAME           Matthew Scott Okin                                                                                   I certify under penalty of perjury that the following complete
  FIRM NAME               Okin & Adams LLP                                                                                     Monthly Operaitng Report (MOR), consisting of MOR-1 through
  ADDRESS                 1113 Vine Street                                                                                     MOR-9 plus attachments, is true and correct.
                          Suite 201
  CITY, STATE, ZIP        Houston, Texas 77002                                                          SIGNED:                                                                        TITLE: Vice President, Authorized Representative
  TELEPHONE               713-228-4100                                                                                   Original Signature

                                                                                                                         Todd Hagood                                                             05/19/2021
  NOTES:                                                                                                                 Print Name of Signatory                                                Date




MOR-1
                                         Case 18-34892 Document 540 Filed in TXSB on 05/19/21 Page 2 of 9


  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF TEXAS
  HOUSTON DIVISION


  CASE NAME                                                    Urban Oaks Builders, LLC
  CASE NUMBER                                                  18-34892



                                                               COMPARATIVE BALANCE SHEETS
  ASSETS                                     FILING DATE           MONTH               MONTH               MONTH             MONTH              MONTH             MONTH
                                               8/31/2018           OCTOBER            NOVEMBER            DECEMBER           JANUARY           FEBRUARY           MARCH
  CURRENT ASSETS
   Cash and Cash Equivalents                         101,763            981,890             654,368          2,731,349           828,562            778,302           174,121
   Accounts Receivable, Net                        4,908,247          1,400,847           3,841,580          2,255,792           423,053          3,017,724         3,759,383
   Construction in Progress                           75,630            130,233             135,992            733,899             7,710              2,967             3,917
   Accrued Revenue                                         -                -                   -                  -                 -                  -                 -
   Prepaid Expenses                                   71,697                -                   -                  -                 -                  -                 -
   Project Reimbursable, Short-term                  305,647                -                   -                  -                 -                  -                 -
   Deposits & Other Receivables                      600,351                -                   -                  -                 -                  -                 -
  TOTAL CURRENT ASSETS                   $         6,063,335   $      2,512,969   $       4,631,940   $      5,721,040   $     1,259,326   $      3,798,992   $     3,937,421

  PP&E
  Property, Plant & Equipment, at Cost               196,335           122,806             122,806            122,806           122,806            122,806           122,806
    Less: Accumulated Depreciation                   (52,240)          (76,836)            (77,860)           (78,883)          (79,906)           (80,930)          (81,953)
  NET BOOK VALUE OF PP&E                 $           144,095 $          45,970 $            44,946 $           43,923 $          42,899 $           41,876 $          40,853

  OTHER ASSETS
   Retainage Receivable                               55,688            460,702            437,362             477,729           480,132            485,356           228,123
   Construction in Progress                        2,884,009         10,258,003          7,814,679           5,960,581         5,887,061          3,359,909         2,723,553
   Celebration Insurance Receivable                3,859,642          4,847,635          4,869,322           4,869,322         4,869,322          4,869,322         4,869,322
   Other Receivables                                  64,200             90,110             36,943              24,595            36,672             36,672            36,672
  TOTAL OTHER ASSETS                     $         6,863,539   $     15,656,450   $     13,158,307    $     11,332,227   $    11,273,187   $      8,751,259   $     7,857,669
  TOTAL ASSETS                           $        13,070,969   $     18,215,389   $     17,835,193    $     17,097,190   $    12,575,412   $     12,592,127   $    11,835,943




MOR - 2
                                        Case 18-34892 Document 540 Filed in TXSB on 05/19/21 Page 3 of 9


  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF TEXAS
  HOUSTON DIVISION


  CASE NAME                                                  Urban Oaks Builders, LLC
  CASE NUMBER                                                18-34892



                                                             COMPARATIVE BALANCE SHEETS
  LIABILITIES & OWNER'S                   FILING DATE            MONTH               MONTH              MONTH             MONTH              MONTH             MONTH
  EQUITY                                     8/31/2018           OCTOBER            NOVEMBER           DECEMBER           JANUARY           FEBRUARY           MARCH
  LIABILITIES
  POST-PETITION LIABILITIES
    Post-Petition Liabilities (MOR-4)                    -         17,094,378         17,057,049         15,989,504        11,839,323         11,852,444        11,058,150
  TOTAL POST-PETITION LIABILITIES        $               -   $     17,094,378   $     17,057,049   $     15,989,504   $    11,839,323   $     11,852,444   $    11,058,150

  PRE-PETITION LIABILITIES
   Accounts Payable - Trade                     4,533,354               7,291              7,291              7,291             7,291              7,291             7,291
   Retainage Payable                            2,884,009                 -                  -                  -                 -                  -                 -
   Accrued Interest                                33,372              33,372             33,372             33,372            33,372             33,372            33,372
   Severance Pay Reserve                           90,560              90,560             90,560                -                 -                  -                 -
   Warranty Reserve                               304,572             140,417            140,417                -                 -                  -                 -
   Insurance Reserve                            2,920,687           1,625,197          1,625,197            151,368           151,368            151,368           151,368
   Loan Payable, Principal                      3,630,646           3,630,646          3,630,646          3,630,646         3,630,646          3,630,646         3,630,646
   HILP Payable                                   106,866             121,514            121,514            121,514           121,514            121,514           121,514
   Accrued Expenses                                     -                 -                  -                  -                 -                  -                 -
  TOTAL PRE-PETITION LIABILITIES         $     14,504,066    $      5,648,997   $      5,648,997   $      3,944,191   $     3,944,191   $      3,944,191   $     3,944,191
  TOTAL LIABILITIES                      $     14,504,066    $     22,743,374   $     22,706,046   $     19,933,695   $    15,783,514   $     15,796,635   $    15,002,341

  OWNER'S EQUITY
   Retained Earnings at Filing Date            (1,433,097)         (1,433,097)        (1,433,097)        (1,433,097)       (1,433,097)        (1,433,097)       (1,433,097)
   Current Period Profit (Loss)                         -            (666,349)          (342,868)         2,034,348          (371,597)             3,594            38,111
   Retained Earnings Post Filing Date                   -          (2,428,539)        (3,094,888)        (3,437,756)       (1,403,408)        (1,775,005)       (1,771,411)
  TOTAL OWNER'S EQUITY                   $     (1,433,097) $       (4,527,985) $      (4,870,853) $      (2,836,505) $     (3,208,102) $      (3,204,508) $     (3,166,398)
  TOTAL LIABILITIES & OWNER'S            $     13,070,969 $        18,215,389 $       17,835,193 $       17,097,190 $      12,575,412 $       12,592,127 $      11,835,943
  EQUITY




MOR-3
                                      Case 18-34892 Document 540 Filed in TXSB on 05/19/21 Page 4 of 9


  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF TEXAS
  HOUSTON DIVISION


  CASE NAME                                    Urban Oaks Builders, LLC
  CASE NUMBER                                  18-34892


                                                  SCHEDULE OF POST-PETITION LIABILITIES
                                                    MONTH               MONTH                 MONTH             MONTH              MONTH             MONTH
                                                  OCTOBER              NOVEMBER              DECEMBER           JANUARY           FEBRUARY           MARCH
  POST-PETITION LIABILITIES
   Accounts Payable - Trade                            2,604,492             5,040,088          5,750,499         1,906,317          4,192,014         4,026,925
   Retainage Payable                                  10,258,003             7,814,679          5,960,581         5,887,061          3,359,909         2,723,553
   Severance Pay Reserve                                 316,784               324,453             42,733            56,120             56,120            56,120
   Warranty Reserve                                      144,103               135,094             38,722            38,722            276,354           276,354
   Insurance Reserve                                         -                     -                  -                 -                  -                 -
   Affiliate Payable                                      48,290                 1,493            154,049           154,068            153,711           159,191
   Accrued Expenses                                          -                     -              265,038               -                  -                 -
   Accrued Professional Fees                                 -                     -               17,484            17,484             17,484               -

   Secured Debt Post-Petition                          3,400,000             3,400,000          3,400,000         3,400,000          3,400,000         3,400,000
   Accrued Interest Payable                              322,705               341,242            360,397           379,551            396,852           416,007
  TOTAL POST-PETITION LIABILITIES $                   17,094,378   $        17,057,049   $     15,989,504   $    11,839,323   $     11,852,444   $    11,058,150

  Notes:
  - Invoiced professional fees are included in the Accounts Payable Trade
  - Accrued professional fees represent an estimate of uninvoiced fees




MOR-4
                                        Case 18-34892 Document 540 Filed in TXSB on 05/19/21 Page 5 of 9


  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF TEXAS
  HOUSTON DIVISION


  CASE NAME   Urban Oaks Builders, LLC
  CASE NUMBER 18-34892



             AGING OF POST-PETITION LIABILITIES
                                            TRADE                                      PROFESSIONA
        DAYS                 TOTAL         ACCOUNTS                    TAXES              L FEES                OTHER                OTHER
  0 - 30                         515,417        515,036                                           381                                          -
  31 - 60                      2,668,619      2,668,619                                           -                                            -
  61 - 90                            (60)           (60)                                          -                                            -
  91 +                           850,240        572,857                                       277,383                                          -
  TOTAL                $       4,034,216 $    3,756,452 $                        -     $      277,764 $                   -      $             -



         AGING OFACCOUNTS RECEIVABLE (TRADE)
         DAYS            OCTOBER                NOVEMBER            DECEMBER             JANUARY              FEBRUARY               MARCH
  0 - 30                    1,400,847              3,841,580           2,255,792             423,053             3,017,724               905,657
  31 - 60                         -                      -                   -                   -                     -               2,853,725
  61 - 90                         -                      -                   -                   -                     -                     -
  91 +                            -                      -                   -                   -                     -                     -
  TOTAL                $    1,400,847         $    3,841,580      $    2,255,792       $     423,053        $    3,017,724       $     3,759,383

  Notes:
   - Post petition related retainage payable ($2,723,553) not included in the aging above for those balances recognized post petition as the
  obligation exists but amounts are not owed until the completion of applicable scope of work.
  - Post petition related accrued interest ($ 416,007) is not included in the aging above as the obligation exists but no payment is due at this
  time.
  - Post petition related severance reserve ($56,120) is not inlcude in the aging above as this represents a potential future obligation not due at
  this time
  - Other - HILP intercompany payable




MOR-5
                                              Case 18-34892 Document 540 Filed in TXSB on 05/19/21 Page 6 of 9


  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF TEXAS
  HOUSTON DIVISION


  CASE NAME                                       Urban Oaks Builders, LLC
  CASE NUMBER                                     18-34892



                                                                       STATEMENT OF INCOME (LOSS)
                                                        MONTH               MONTH              MONTH               MONTH              MONTH             MONTH           FILING TO
                                                       OCTOBER             NOVEMBER           DECEMBER            JANUARY            FEBRUARY           MARCH             DATE
  REVENUES
   Construction Management Fees                            (141,984)          (233,393)            403,661           (240,037)           52,239            98,573          5,175,374
   Conceptual Construction Recoveries                             -                                      -                                                                   786,000
   Gain/(Loss) on Sale/Retirement of Assets                       -                                      -                                                                   (57,189)
   Interest Income                                                -                                      -                                                                    20,483
  TOTAL NET REVENUES                               $       (141,984) $        (233,393) $          403,661    $      (240,037) $         52,239     $      98,573   $      7,373,733

  G&A EXPENSES
   Wages & Salaries                                          26,742             26,742            (314,665)                -                 -                  -          2,323,223
   Travel & Entertainment                                         -                  -                   -                 -                 -                  -            108,385
   Personnel & Business Development                               -                 61                   -                 -                 -                  6             64,624
   Office Expenses                                              (98)                (3)              1,170                19                38                  -            426,232
   Professional Services                                                                                                                                                           -
     Okin & Adams, LLP                                             -              4,054                   -                 -                   -               -          1,231,333
     Baker Botts, LLP _Operations                                  -                  -                   -                 -                   -               -             36,499
     Baker Botts, LLP _Bankruptcy                                                                                                                                            258,855
     Stout Risius Ross, LLC                                       -                  -                   -                 -                  -                 -             89,844
     Donlin, Recano & Company, Inc.                               -                  -                   -                 -                  -                 -             22,539
     Boyle & Leonard, P.A.                                        -                  -                   -                 -                  -                 -                  -
     Carlton Fields Jorden, Burt, P.A.                            -                  -                   -                 -                  -                 -                  -
     Other Professionals                                          -                  -              17,634                 -                  -                 -             64,683
   Central Support Service Charges                                -                  -                   -                 -                  -             1,822            108,226
   Other Expenses (Mainly Project Overruns)                 476,928             59,062          (1,379,976)          111,364             30,283            36,726          2,520,288
  TOTAL G&A EXPENSES                               $        503,572    $        89,916    $     (1,675,837) $        111,382     $       30,321     $      38,554   $      4,152,195

  EBITDA                                            $       (645,556) $         (323,309) $       2,079,498   $      (351,419) $         21,918     $      60,019   $      3,221,538
    Depreciation & Amortization Expense                        1,023               1,023              1,023             1,023             1,023             1,023             46,052
    Interest Expense                                          19,770              18,536             20,206            19,155            17,301            20,270            435,472
    Taxes                                                           -                   -            23,921                 -                 -               615            (78,286)
  NET INCOME                                        $       (666,349) $         (342,868) $       2,034,348   $      (371,597) $          3,594     $      38,111   $      3,098,842
  Accrual Accounting Required, Otherwise Footnote with Explanation
  * Footnote Mandatory
  ** Unusual and/or infrequent item(s) outside the ordinary course of business requires footnote.




MOR-6
                                                   Case 18-34892 Document 540 Filed in TXSB on 05/19/21 Page 7 of 9


  UNITED STATES BANKRUPTCY COURT                                                                                                                                ic
  SOUTHERN DISTRICT OF TEXAS
  HOUSTON DIVISION


  CASE NAME                                                   Urban Oaks Builders, LLC
  CASE NUMBER                                                 18-34892



                                                                             STATEMENT OF CASH FLOW
  CASH RECEIPTS AND DISBURSEMENTS                                 MONTH               MONTH                MONTH             MONTH                MONTH              MONTH             FILING TO
                                                                  OCTOBER            NOVEMBER             DECEMBER           JANUARY             FEBRUARY            MARCH               DATE
  CASH, BEGINNING OF MONTH                                             524,295            981,890             654,368          2,731,349             828,562           778,302     $        101,763
  RECEIPTS
  PROJECT RECEIPTS
    Project 1                                                        2,322,765             352,599           2,838,340           353,730                   -           163,998            59,423,779
    Project 2                                                        1,811,707           1,048,247           1,003,240         1,902,061             423,053                              94,520,108
    Project 3                                                                -                   -                   -                 -                   -                 -            46,156,463
    Project 4                                                                -                   -                   -                 -                   -                 -             2,409,253
  TOTAL PROJECT RECEIPTS                                      $      4,134,473   $       1,400,847    $      3,841,580   $     2,255,792     $       423,053    $      163,998     $     202,509,602
    Borrowings from DIP Loan                                         1,400,000                   -                   -                 -                   -                 -             3,400,000
    Sale/Retirement of Assets                                                -                   -                   -                 -                   -                 -                     -
    Other Receipts                                                     207,303              33,151             384,902                 -                                50,902             4,973,723
  OTHER RECEIPTS                                              $      1,607,303   $          33,151    $        384,902   $             -     $             -    $       50,902     $       8,373,723
  TOTAL RECEIPTS                                              $      5,741,776   $       1,433,998    $      4,226,482   $     2,255,792     $       423,053    $      214,901     $     210,883,325

  DISBURSEMENTS
  PROJECT TRUST DISBURSEMENTS
    Project - Subcontractors                                         4,697,827           1,369,819           1,753,392         3,966,464             368,211           679,386           175,018,719
    Project - Suppliers/Vendors                                        378,030             198,463             163,552           189,596             104,528           120,072            18,194,475
    Project - Wages & Salaries                                         154,936             136,375             188,907                 -                   -                 -             9,258,005
    Project - SDI Premium (Insurance)                                        -                   -                   -                 -                   -                                 535,977
  TOTAL TRUST DISBURSEMENTS                                   $      5,230,794   $       1,704,657    $      2,105,851   $     4,156,060     $       472,739    $      799,458     $     203,007,176

    Non Project - Wages & Salaries                                      26,742             26,742              42,744                  -                  -                  -             3,195,764
    Warranty-Suppliers/Vendors                                               -              9,009                 373                  -                  -                  -             1,103,978
    Travel & Entertainment                                                 443                  -                   -                  -                  -                  -                96,224
    Personnel & Business Development                                         -                  -                   -                  -                  -                  -               136,752
    Office Expenses                                                        578                391                 233              1,190                574                  -               537,720
    Interest Expense                                                         -                  -                   -                  -                  -                  -                11,786
    Taxes                                                                    -                  -                   -              1,328                  -                615                23,066
    Other                                                                    -                  -                   -                  -                  -                  -               213,551
    Central Support                                                          -                  -                   -                  -                  -                -                   7,708
  TOTAL OPERATING DISBURSEMENTS                               $         27,763   $         36,142     $        43,350    $         2,519     $          574     $          615     $       5,326,547

    Professional Fees                                                   25,624              20,719                 300                  -                  -             19,008            2,392,157
    US Trustee Fees                                                          -                   -                   -                  -                  -                  -               85,086
    Other Reorganization Expenses                                            -                   -                   -                  -                  -                  -                    -
  TOTAL REORGANIZATION DISBURSEMENTS                          $         25,624   $          20,719    $            300   $              -    $             -    $        19,008    $       2,477,243
  TOTAL DISBURSEMENTS *                                       $      5,284,181   $       1,761,519    $      2,149,502   $      4,158,579    $       473,313    $       819,081    $     210,810,967
    NET CASH FLOW                                             $        457,595   $        (327,521)   $      2,076,981   $     (1,902,787)   $       (50,260)   $      (604,181)   $          72,358
  CASH, END OF MONTH                                          $        981,890   $         654,368    $      2,731,349   $        828,562    $       778,302    $       174,121    $         174,121

  * Numbers for the current month should balance (match) "Receipts" and "Checks/Other Disbursements" from MOR-8



MOR-7
                                    Case 18-34892 Document 540 Filed in TXSB on 05/19/21 Page 8 of 9


  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF TEXAS
  HOUSTON DIVISION


  CASE NAME                                 Urban Oaks Builders, LLC
  CASE NUMBER                               18-34892



                                                 CASH ACCOUNT RECONCILIATION
                                                  MONTH                 MONTH            MONTH
                                                  MARCH                 MARCH           MARCH                        TOTAL
  BANK NAME                                         Chase                 Chase         Wells Fargo
  ACCOUNT NUMBER                                    9631                  9649             6580
  ACCOUNT TYPE                                    Depository            Disbursing        Payroll
  BANK BALANCE                               $           143,541    $          63,077 $        10,000            $      216,618
   DEPOSITS IN TRANSIT                                                         10,580                                    10,580
   OUTSTANDING CHECKS                                                         (53,077)                                  (53,077)
  ADJUSTED BOOK BALANCE                      $            143,541   $          20,580 $        10,000            $      174,121
  BEGINNING CASH - PER BOOKS                  $            747,722 $             20,580 $           10,000       $      778,302
  RECEIPTS *                                  $            214,901                        $            -         $      214,901
  TRANSFERS BETWEEN ACCOUNTS                  $           (817,510) $           817,510 $              -         $          -
  CHECKS / OTHER DISBURSEMENTS * $                          (1,571) $          (817,510) $             -         $     (819,082)
  ENDING CASH, PER BOOKS                      $            143,541 $             20,580 $           10,000       $      174,121
  Accrual Accounting Required, Otherwise Footnote with Explanation
  * Numbers for the current month should balance (match) "Total Receipts" and "Total Disbursements" from MOR-7




MOR-8
                                        Case 18-34892 Document 540 Filed in TXSB on 05/19/21 Page 9 of 9


  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF TEXAS
  HOUSTON DIVISION


  CASE NAME                                         Urban Oaks Builders, LLC
  CASE NUMBER                                       18-34892



  PAYMENTS TO INSIDER AND PROFESSIONALS
  Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code)
  and the professionals.
  Also, for insiders, identify the type of compensation paid (e.g. salarly, commission, bonus, etc.)

  INSIDER: NAME / COMP TYPE                              MONTH             MONTH             MONTH              MONTH             MONTH             MONTH
                                                        OCTOBER           NOVEMBER          DECEMBER           JANUARY           FEBRUARY           MARCH
  1 POC Holdings 1, Inc.
  2 POC Holdings 2, Inc.
  3 Todd Hagood (payroll/exp reimbursements)                 24,619            23,636           23,636                   -                  -               -
  4 Richard Mercer (payroll)

  TOTAL INSIDERS                                    $        24,619   $        23,636   $       23,636     $             -   $              -   $           -

  PROFESSIONALS                                        MONTH             MONTH               MONTH              MONTH             MONTH             MONTH
                                                      OCTOBER           NOVEMBER            DECEMBER           JANUARY           FEBRUARY           MARCH
  1 Okin & Adams, LLP                               $      6,924      $      3,262      $              -   $             -   $              -   $           -
  2 Baker Botts, LLP                                           -                 -                     -                 -                  -           1,524
  3 Stout Risius Ross, LLC                                     -                 -                     -                 -                  -               -
  4 Donlin, Recano & Company, Inc.                             -                 -                     -                 -                  -               -
  5 Boyle & Leonard, P.A.                                 18,445                 -                     -                 -                  -               -
  6 Carlton Fields Jorden, Burt, P.A.                        255                 -                     -                 -                  -               -
  7 Ernst & Young LP                                           -                 -                     -                 -                  -          17,484
  TOTAL PROFESSIONALS                               $     25,624      $      3,262      $              -   $             -   $              -   $      19,008




MOR-9
